Citation Nr: 1029215	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-32 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from November 1965 to 
August 1969.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Seattle, Washington.  In 
that decision, the RO did not reopen a claim for service 
connection for hepatitis C because it found the evidence 
submitted to be not new and material.  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  The transcript of the hearing has been associated 
with the file.  

The issue of service connection for hepatitis C is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 2008 RO decision, the RO denied service connection 
for hepatitis C.  The Veteran did not file a notice of 
disagreement and the decision became final.  

2.  Evidence received since the June 2008 RO decision raises a 
reasonable possibility of substantiating the claim and the claim 
is reopened.  


CONCLUSION OF LAW

1.  The RO's June 2008 decision that denied a service connection 
claim for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  

2. Evidence received since the June 2008 decision is new and 
material, and the Veteran's claim for service connection for 
hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2009), 
and the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This is 
so because the Board is taking action favorable to the Veteran by 
reopening the claim of service connection for hepatitis C and a 
decision at this point poses no risk of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, and 
the decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160, 20.201, 20.302 (2009).  

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 2003, the RO denied service connection for hepatitis C 
because there was no nexus to military service.  The Veteran 
filed a notice of disagreement and an appeal.  In January 2007, 
the Board denied service connection for hepatitis C because there 
was no showing that hepatitis C manifested during active service 
or was otherwise related to service.  

In November 2007, the Veteran filed to reopen his claim for 
service connection for hepatitis C.  In June 2008, the RO found 
there was no new and material evidence for service connection for 
hepatitis C because the evidence submitted did not show a nexus 
between the disability and service.  In July 2008, the Veteran 
filed a new claim to reopen.  Again, this claim was denied in 
January 2009 because no new and material evidence had been 
submitted.  The Veteran filed a notice of disagreement and an 
appeal as to the January 2009 RO decision.  The claim may be 
reopened if new and material evidence is submitted.  Manio, 
1 Vet. App. 140.  

Prior to the June 2008 RO decision, the evidence in the claim 
file consisted of service treatment records, VA records, private 
treatment records, two VA examinations, and the Veteran's 
statements.  The June 2003 VA examination showed that the Veteran 
related his multiple risk factors for hepatitis C from service: 
high risk sexual behavior from 1967 to 1969; using other people's 
razors and alleged exposure to non-sterile dental equipment.  The 
examiner noted that these factors were not documented in service 
records and that his records were negative for blood transfusion 
or accidental blood exposure during military service.  

The Veteran also related his risk factor from after service; a 
history of intravenous drug use (cocaine and heroin) from the 
mid-1970s to 1980s.  The examiner diagnosed hepatitis C, and 
stated that it was very likely that the Veteran contracted 
hepatitis C from post-service intravenous drug use.  

Also in the file was the Veteran's DD 214, which showed his 
military occupational specialty was "Phys Cond Specl" and that 
he completed "Phy Cond Specl Svs Supv" training.  

After the June 2008 RO decision, the evidence in the claims file 
also consisted of treatise evidence submitted by the Veteran, the 
Veteran's statements regarding his service treatment records, and 
his testimony from a June 2010 hearing.  The Veteran stated at 
the hearing his job was at a gym during service and he helped 
with the cleanup of blood from accidents or incidents and would 
help out with first aid.  (Transcript, p 5-6).  

The Veteran's testimony at the June 2010 Board hearing regarding 
exposure to blood products while working at a gym in service is 
new and material evidence.  This is the first instance of the 
Veteran claiming exposure to blood products in service in this 
manner.  Under Justus, 3 Vet. App. at 513, his testimony is to be 
presumed credible for purposes of considering whether it is new 
and material evidence.  This evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  This additional lay evidence is new and 
material and serves as a basis to reopen the Veteran's claim for 
service connection for hepatitis C.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for hepatitis C, and to this extent, the 
appeal is allowed.  

REMAND

For the first time at the June 2010 hearing, the Veteran stated 
his job was at a gym during service and he occasionally helped 
with the cleanup of blood from any accidents and with first aid 
(he said he administered band aids or bandages).  (Transcript, p 
5-6).  While this evidence was presumed credible for purposes of 
reopening the claim, its credibility must now be determined by 
adjudication.   

In a recent case, Hickson v. Shinseki, 23 Vet. App. 394 (2010), 
the United States Court of Appeals for Veterans Claims (Court) 
stated in dicta that when the Board reopens a claim after the RO 
has denied reopening that same claim, the matter generally must 
be returned to the RO for consideration of the merits because the 
RO should, in the first instance, consider that new evidence, as 
well as laws and regulations not previously considered, and 
decide the matter so as to preserve for that claimant the one 
review on appeal as provided by 38 U.S.C.A. § 7104.  Since the RO 
has not reviewed the testimony deemed sufficient to reopen the 
present claim, it must be remanded for re-adjudication.  

Accordingly, the case is REMANDED for the following action: 

1. First, obtain the Veteran's service 
personnel records and associate them with the 
file.  A negative reply must be documented in 
the file.  

2. Re-adjudicate the Veteran's claim for 
service connection for hepatitis C.  As part 
of the adjudication, the credibility of the 
Veteran's claimed exposure to blood products 
while working in a gym in service must be 
considered, together with all other evidence 
of record.  If a clarifying medical opinion 
is needed, it should be obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
currently on appeal, as well as a summary of 
the evidence received since the issuance of 
the most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


